                     Case
AO 467 (Rev. 01/09; CAND     3:20-mj-70604-AGT
                         version                               Document
                                 03/19) Order Requiring a Defendant               4 District
                                                                    to Appear in the Filed     05/20/20
                                                                                             Where              Pageand1 Transferring
                                                                                                   Charges are Pending    of 1        Bail




                                               UNITED STATES DISTRICT COURT

                                            NORTHERN DISTRICT OF CALIFORNIA


          United States of America                                             Case No. 20-mj-70604-AGT-1
                      v.
                                                                               Charging District: Eastern District of CA
          KRISTOPHER J VELEZ,
                                                                               Charging District’s Case No.: 2:19-po-
                               Defendants.                                     00084-CKD




            ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                    CHARGES ARE PENDING AND TRANSFERRING BAIL


                  After a hearing in this court, the defendant is released from custody on his own
       recognizance and ordered to appear in the district court where the charges are pending to answer
       those charges. The time and place to appear in that court are as follows:


         Place: U.S. District Court                                     Courtroom No.: Hon. Carolyn K. Delaney

         Eastern District of California                                                         8th Floor, Dept 24

         501 I St, Sacramento CA                                        Date and Time: 7/16/20 at 9:30 AM

                  If the date or time to appear in that court has not yet been set, the defendant must appear
       when notified to do so.

                  The clerk is ordered to transfer any bail deposited and interest earned thereon in the
       registry of this court, plus earned interest, to the clerk of the court where the charges are pending.


       Dated: May 20, 2020

                                                                          ______________________________________
                                                                          Alex G. Tse
                                                                          United States District Judge




       Transfer_No-Custody_CR_AO 467_CSA
       rev. 3-19
